Case 1:20-cv-01660-JMS-DLP Document 57 Filed 10/05/20 Page 1 of 2 PageID #: 2029




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 INDY 10 BLACK LIVES MATTER,                    )
 BRE ROBINSON,                                  )
 ASIAH BASSETT,                                 )
 SHANIECE LEWIS,                                )
                                                )
                            Plaintiffs,         )
                                                )
                       v.                       )     No. 1:20-cv-01660-JMS-DLP
                                                )
 CITY OF INDIANAPOLIS,                          )
                                                )
                            Defendant.          )

        ORDER DIRECTING FILING OF DOCUMENTS AUTHORIZING DISMISSAL

       The Court has been advised by counsel that a settlement has been reached in

 this action. Therefore, all pending motions, if any, are now DENIED AS MOOT

 and all previously ordered dates relating to discovery, filings, schedules,

 conferences, and trial, if any, are VACATED.

       Within sixty (60) days of the date of this entry, counsel for the Plaintiff shall

 file a motion to dismiss this cause and submit an order for the Court’s signature

 ordering the dismissal of this action or a stipulation of dismissal (consistent with

 the agreement of the parties). Additional time to complete the execution of the

 settlement documents may be granted for good cause shown, if requested in writing

 before expiration of this period.

       So ORDERED.


                       Date: 10/5/2020
Case 1:20-cv-01660-JMS-DLP Document 57 Filed 10/05/20 Page 2 of 2 PageID #: 2030




 Distribution:

 All ECF-registered counsel of record.
